EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andy Han 2/15/2022.
This application has been amended as follows:
Claim 1 has been replaced with
-- A method, comprising:
establishing, by a processor of an apparatus, a first link with a first network node;
establishing, by the processor, a number of links with a multitude of secondary network nodes;
receiving, by the processor, a dormancy indication via a physical layer signaling from the first network node; and
transiting, by the processor, a dormancy state of a group of network nodes among one or more groups of network nodes of the multitude of secondary network nodes according to the dormancy indication, 
wherein the transiting of the dormancy state of the group of network nodes comprises stopping to monitor the group of network nodes regarding data exchange in response to the group of network nodes entering a dormancy-like state,
wherein the dormancy indication comprises a bitmap indicating a respective group of network nodes of the multitude of secondary network nodes per bit, and 
wherein the group of network nodes comprises at least one network node.--

Claim 7 has been replaced with
-- The method of Claim 3, further comprising:
switching, by the processor, from a dormant bandwidth part (BWP) on the group of network nodes after transiting from the dormancy-like state to the non-dormancy-like state.--

Claim 11 has been replaced with
-- An apparatus, comprising:
a transceiver which, during operation, wirelessly communicates with network nodes of a wireless network; and
a processor communicatively coupled to the transceiver such that, during operation, the processor performs operations comprising:
establishing, via the transceiver a first link with a first network node;
establishing, via the transceiver a number of links with a multitude of secondary network nodes;
receiving, via the transceiver, a dormancy indication via a physical layer signaling from the first network node; and
transiting a dormancy state of a group of network nodes among one or more groups of network nodes of the multitude of secondary network nodes according to the dormancy indication,
wherein, in transiting the dormancy state of the group of network nodes, the processor stops to monitor the group of network nodes regarding data exchange in response to the group of network nodes entering a dormancy-like state,
wherein the dormancy indication comprises a bitmap indicating a respective group of network nodes of the multitude of secondary network nodes per bit, and 
wherein the group of network nodes comprises at least one network node.--


REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 2/6/2022.
Claim(s) 4 and 14 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-3, 5-13 and 15-20 is/are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/6/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 8016, filed 2/6/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 and Examiner’s Amendments as noted above have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1-3, 5-13 and 15-20 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Ang et al. US 20190124558 (cited in Non-Final Rejection dated 6/24/2021), teaches secondary cell activation/deactivation using a bitmap for a group of second cells, however, Ang et al. does not teach “establishing, by the processor, a number of links with a multitude of secondary network nodes” associated with performing secondary cell activation/deactivation using a bitmap for a group of second cells (see para. 0030, 0210, 0212)
A close reference, Damnjanovic et al. US 20150215929, teaches a bitmap for individual activation/deactivation of SCells (see para. 0066).
A close reference, Nokia Technologies WO 2016063113 (Foreign Patent Documents citation #4 listed on IDS dated 4/24/2020), teaches independent configurations for PCell and PSCell (see para. 0019).
A close reference, Zhou et al. US 20210400763, teaches release of SCells and cell groups, however, performing release via a bitmap is not included U.S. provisional application 62/789,948 (see para. 0233).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-3 and 5-10, the cited prior art either alone or in combination fails to teach the combined features of:

establishing, by the processor, a number of links with a multitude of secondary network nodes;

transiting, by the processor, a dormancy state of a group of network nodes among one or more groups of network nodes of the multitude of secondary network nodes according to the dormancy indication, 
wherein the transiting of the dormancy state of the group of network nodes comprises stopping to monitor the group of network nodes regarding data exchange in response to the group of network nodes entering a dormancy-like state,
wherein the dormancy indication comprises a bitmap indicating a respective group of network nodes of the multitude of secondary network nodes per bit, and 
wherein the group of network nodes comprises at least one network node.

As per claim(s) 11-13 and 15-20, the cited prior art either alone or in combination fails to teach the combined features of:

establishing, via the transceiver a number of links with a multitude of secondary network nodes;
receiving, via the transceiver, a dormancy indication via a physical layer signaling from the first network node; and

wherein, in transiting the dormancy state of the group of network nodes, the processor stops to monitor the group of network nodes regarding data exchange in response to the group of network nodes entering a dormancy-like state,
wherein the dormancy indication comprises a bitmap indicating a respective group of network nodes of the multitude of secondary network nodes per bit, and 
wherein the group of network nodes comprises at least one network node.


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael K Phillips/Examiner, Art Unit 2464